Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 10, 2022

                                    No. 04-20-00603-CV

                                      Richard LARES,
                                         Appellant

                                              v.

                                      Martha MUNIZ,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-107990
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER

       The appellee’s brief was due on February 3, 2022. Neither the appellee’s brief nor
a motion for extension of time to file the appellee’s brief has been filed. This appeal will
be set “at issue” in ten days. If the appellee’s brief and a written response stating a
reasonable explanation for failing to timely file the brief is not filed within ten (10) days
from the date of this order, this appeal will be set for submission without an appellee’s
brief.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court